Mr. Presiding Justice Baker delivered the opinion of the court. Abstract of the Decision. 1. Injunction, § 162*—when issuance of temporary injunction without notice improper. On a bill by a wife to restrain her husband from collecting rent on certain realty, or collecting notes given to secure the payment of certain realty owned by complainant and defendant as cotenants, there being no allegation that defendant was insolvent nor any prayer for partition, and no allegations tending to show that defendant could have done anything which would have put complainant in a worse position if notice of the application for a temporary injunction had been given him, it was held error to grant a temporary injunction without notice. 2. Injunction, § 180*-—when Mil multifarious. A bill by a wife seeking to restrain her husband from collecting rents on property held in common or collecting notes given to secure the purchase price of certain realty, and from using vituperative or threatening language or attempting violence to or towards complainant, is multifarious.